Case 3:17-cv-04372-CRB Document 84-3 Filed 09/18/20 Page 1 of 37




                   Exhibit 3
Case 3:17-cv-04372-CRB Document 84-3 Filed 09/18/20 Page 2 of 37




    Quant Mark Econ (2014) 12:421–456
    DOI 10.1007/s11129-014-9150-x




    Economic valuation of product features

    Greg M. Allenby · Jeff D. Brazell · John R. Howell ·
    Peter E. Rossi




    Received: 16 January 2014 / Accepted: 17 August 2014 / Published online: 28 August 2014
    © Springer Science+Business Media New York 2014



    Abstract We develop a market-based paradigm to value the enhancement or addi-
    tion of features to a product. We define the market value of a product or feature
    enhancement as the change in the equilibrium profits that would prevail with and
    without the enhancement. In order to compute changes in equilibrium profits, a valid
    demand system must be constructed to value the feature. The demand system must
    be supplemented by information on competitive offerings and cost. In many situa-
    tions, demand data is either not available or not informative with respect to demand
    for a product feature. Conjoint methods can be used to construct the demand sys-
    tem via a set of designed survey-based experiments. We illustrate our methods using
    data on the demand for digital cameras and demonstrate how the profits-based met-
    ric provides very different answers than the standard welfare or Willingness-To-Pay
    calculations.

    Keywords Product features · Conjoint · Equilibrium profits · Bayesian analysis

    JEL Classification C11 · C23 · C25 · C81 · D12 · D43 · K11 · L13 · M3




    G. M. Allenby
    Fisher College of Business, Ohio State University, Columbus, OH, USA

    J. D. Brazell
    The Modellers, Salt Lake City, UT, USA

    J. R. Howell
    Smeal College of Business, Pennsylvania State University, University Park, PA, USA

    P. E. Rossi ()
    UCLA, Anderson School of Management, 110 Westwood Plaza, Los Angeles, CA 90095, USA
    e-mail: perossichi@gmail.com
Case 3:17-cv-04372-CRB Document 84-3 Filed 09/18/20 Page 3 of 37




    422                                                                                     G. M. Allenby et al.


    1 Introduction

    Valuation of product features is a critical part of the development and marketing
    of products and services.1 Firms continuously seek to improve existing products
    by adding new features. Many “new products” are essentially old products which
    have been enhanced with features previously unavailable. For example, consider the
    smartphone category of products. As new generations of smartphones are produced
    and marketed, existing features such as screen resolution/size or cellular network
    speed are enhanced to new higher levels. In addition, features are added to enhance
    the usability of smartphone. These new features might include integration of social
    networking functions into the camera application of the smartphone or increasing
    battery life. New and enhanced features often involve substantial development costs
    and sometimes also require new components which drive up the marginal cost of
    production.
        The decision to develop new features is a strategic decision involving not only
    the cost and revenue potential of adding the feature but also the possible compet-
    itive response. The development and marketing costs of feature enhancement must
    be weighed against the expected increase in profits which will accrue if the product
    feature is added or enhanced. Expected profits in the marketplace in which the firm
    competes using the enhanced product should be compared to expected profits in the
    marketplace in which the firm’s product is not enhanced. Computing this change in
    expected profits involves predicting not only demand for the feature but also assess-
    ing the new industry equilibrium that will prevail with a new set of products and
    competitive offerings.
        To undertake equilibrium computations, we must build a valid demand system,
    obtain cost information, and add assumptions regarding the nature of competition.
    For many product features, informative demand data are difficult to come by. For
    example, if a product feature is genuinely new to the market, there is no existing data
    that can be used to estimate the demand for this product characteristic. In other situ-
    ations where features have been introduced into the market, we do not see sufficient
    price variation or we may have concerns regarding the endogeneity of prices due to
    the standard omitted characteristics argument (see, for example, Berry et al. (1995)).
    Conjoint-based surveys can be thought of as an experimental approach to assessing
    demand for products. As has long been recognized, the virtue of conjoint analysis is
    that product features can be experimentally manipulated to tease out the demand for
    specific product features. Data obtained from randomized experiments or simulated
    markets do not suffer from the endogeneity and other measurement concerns that
    sometimes compromise market data. All of the variation in price and characteristics
    in conjoint data can be used to estimate data, instead of a smaller fraction identified
    through the use of instruments or other measures.


    1 Valuation  of product features is also critical in patent disputes. In particular, damages from patent
    infringement are typically assessed as either royalty payments or lost profits. In either case, a valuation of
    the patented feature in terms of incremental profits should be at the heart of any valid damages calcula-
    tion. In a companion paper, we consider the problem of patent damage calculations and provide explicit
    methods for using conjoint data to undertake these calculations (Allenby et al. 2014).
Case 3:17-cv-04372-CRB Document 84-3 Filed 09/18/20 Page 4 of 37




    Economic valuation of product features                                                423


       While conjoint analysis has long been appreciated as a valuable tool for estimating
    consumer preferences, the use of conjoint data for equilibrium calculations has sel-
    dom been considered. Valuation of product features is typically conducted via market
    share simulations and Willingness To Pay (hereafter WTP) calculations. Obviously,
    these calculations do not directly relate to the value of the product feature to the firm.
    The only sensible metric for assessing firm value is profit. In calculating changes in
    profits that can be ascribed to the product feature, competitive response must be con-
    sidered, necessitating some sort of equilibrium computation. To compute equilibrium
    outcomes, we will have to make assumptions about cost, the nature of competition,
    and the set of competitive offers. Conjoint studies will have to be designed with this
    in mind. In particular, greater care to include an appropriate set of competitive brands,
    handle the outside option appropriately, and estimate price sensitivity precisely must
    be exercised.
       Our work should be distinguished from the work on the valuation of new products
    (see, for example, Trajtenberg (1989) and Petrin (2002)) in two critical aspects. First,
    the emphasis of the economics literature on new products is, not surprisingly, on the
    welfare effects of the new product introduction, while our emphasis is on the profit
    consequences for the firms adding a new product feature. Second, we do not add a
    new logit error for the products with feature enhancement as is common in the new
    product literature. It is well known that the infinite support of the logit error creates
    consumer surplus even for products which are dominated on observable features.
    Since we focus on feature enhancement, we are able to observe exactly what the
    “new product” is compromised of and do not have to assume there are unobservable
    aspects of the new product which create value through horizontal differentiation.
       In the marketing literature, Ofek and Srinivasan (2002) have considered the prob-
    lem of what they term “the market value of an attribute improvement (MVAI).”
    They define the MVAI for a feature enhancement as the increase in price that can
    be made to an enhanced product while keeping its share constant (p. 401 see text
    above equation (9)). This is similar to the “market simulation” approach to comput-
    ing WTP in the conjoint literature. However, the MVAI measure does not consider
    the competitive response of other firms and is based exclusively on conjoint-derived
    demand parameters without any consideration of costs or a competitive equilibrium.
    We believe that the economic value of a feature enhancement must be based on
    what profits a firm can earn on the enhanced product which is not measured by
    MVAI.
       There have been efforts to compute Nash equilibrium prices using characteristics
    models in the marketing literature. Horsky and Nelson (1992) use a cross-sectional
    survey on car purchases and preferences to compute Nash price equilibrium. How-
    ever, their approach does not specify a valid demand system constructed from first
    principles and does not allow for a full distribution of heterogeneous preferences.
    Choi and DeSarbo (1994) consider the problem of product design and pricing and
    employ a branch-and-bound algorithm to search for equilibrium points. The discrete
    nature of product positioning decisions makes it difficult to search for equilibria and
    their model does not allow for heterogenous consumers. Srinivasan et al. (1997) dis-
    cuss Nash pricing equilibrium but do not compute equilibria using a valid demand
    model with heterogenous consumers. None of these papers are able to provide full
Case 3:17-cv-04372-CRB Document 84-3 Filed 09/18/20 Page 5 of 37




    424                                                                     G. M. Allenby et al.


    finite-sample inference for either equilibrium quantities or firm profits as we demon-
    strate below. In addition, these papers do not consider the problem of valuation
    of a product feature or use equilibrium incremental profits as a metric for feature
    valuation.
       We illustrate our profit-based approach to valuing product features using the dig-
    ital camera survey. We designed and fielded a conjoint survey for the purpose of
    undertaking equilibrium calculations to value a particular camera feature. We con-
    trast our equilibrium results to purely demand-based measures such as WTP and
    show that there are economically large differences between these approaches.


    2 Economic valuation of features

    The goal of feature enhancement is to improve profitability of the firm by introduc-
    ing a product with feature enhancement into an existing market. For this reason, we
    believe that the only sensible measure of the economic value of feature enhancement
    is the incremental profits that the feature enhancement will generate.
                                                                 
                          π = π peq , meq |A∗ − π peq , meq |A                     (2.1)
    π is the profits associated with the industry equilibrium prices and shares given a
    particular set of competing products which is represented by the choice set defined
    by the attribute matrix. A∗ denotes the set of products where one of the products
    has been enhanced by adding or improving a product feature. A represents the set of
    products without feature enhancement. The set of products in the market is defined
    via their vector of characteristics.
       The equilibrium depends on the set of products offered in the market place.
    (peq , meq ) is the outcome of a price equilibrium with m denoting the vector of market
    shares. An equilibrium is defined as a set of prices and accompanying market shares
    which satisfy the conditions specified by a particular equilibrium concept. We use
    the standard Nash Equilibrium concept for differentiated products. While we concen-
    trate on a pricing-game equilibrium, our idea that valuation should be obtained from
    long-run equilibrium profit consequences can be applied to more complicated multi-
    stage games where there are equilibria computed in the choice of both features and
    price. Our view is that the price equilibrium is the logical starting point and that for
    the question of the marginal value of a feature it is the pricing game that determines
    the value of the feature. In the patent setting, there are restrictions on whether or not
    other firms can add the feature (if the feature is enabled by a patent) and it would not
    be appropriate to consider an equilibrium involving feature choice.
       In the abstract, our definition of economic value of feature enhancement seems to
    be the only relevant measure for the firm that seeks to enhance a feature. All funds
    have an opportunity cost and the incremental profits calculation is fundamental to
    deploying product development resources optimally. In fairness, industry practition-
    ers of conjoint analysis also appreciate some of the benefits of an incremental profits
    orientation. Often, marketing research firms construct “market simulators” that sim-
    ulate market shares given a specific set of products in the market. Some even go
    further as to attempt to compute the “optimal” price by simulating different market
Case 3:17-cv-04372-CRB Document 84-3 Filed 09/18/20 Page 6 of 37




    Economic valuation of product features                                                                   425


    shares corresponding to different “pricing scenarios.” In these exercises, practition-
    ers fix competing prices at a set of prices that may include their informal estimate of
    competitor response. This is not the same as computing a marketing equilibrium but
    moves in that direction.

    2.1 Assumptions

    Once the principle of incremental profits is adopted, the problem becomes one of
    defining the nature of competition, the competitive set and to choose an equilibrium
    concept. These assumptions must be added to the assumptions of a specific para-
    metric demand system (we will use a heterogeneous logit demand system which is
    flexible but still parametric) as well as the assumption (implicit in all conjoint anal-
    ysis) that products can be well described by bundles of attributes. Added to these
    assumptions, our valuation method will also require cost information.
       Specifically, we will assume
    1. Demand Specification: A standard heterogenous logit demand that is linear in
       the attributes (including price)
    2. Cost Specification: Constant marginal cost2
    3. Single product firms
    4. Feature Exclusivity: The feature can only be added to one product
    5. No Entry-Exit: Firms cannot enter or exit the market after product enhancement
       takes place
    6. Static Nash Price Competition
    Assumptions 2, 3, 4 can be easily relaxed. Assumption 1 can be replaced by any
    valid or integrable demand system. Assumptions 5 and 6 cannot be relaxed without
    imparting considerable additional complexity to the equilibrium computations.

    2.2 A standard logit model for demand

    Valuation of product features depends on a model for product demand. In most
    marketing and litigation contexts, a model of demand for differentiated products is
    appropriate. We briefly review the standard choice model for differentiated product
    demand. In many contexts, any one customer purchases at most a single unit of the
    product. While it is straightforward to extend our framework to consider the quan-
    tity decision, we limit attention to the unit demand situation. The demand system
    then becomes a choice problem in which customers have J choice alternatives, each
    with characteristics vector, aj , and price, pj . The standard random utility model
    (McFadden 1981) postulates that the utility for the j th alternative consists of a deter-



    2 In equilibrium after a feature introduction, it is possible that there may be quantity adjustments which
    may change the marginal cost of production. It would be a simple matter to add a specification in which
    cost changes as a function of quantity produced. It should be noted that this is yet another way in which the
    failure to account for equilibrium adjustments may bias traditional approaches to feature valuation such as
    Willingness To Pay.
Case 3:17-cv-04372-CRB Document 84-3 Filed 09/18/20 Page 7 of 37




    426                                                                                      G. M. Allenby et al.


    ministic portion (driven by a and p) and an unobservable portion which is modeled,
    for convenience, as a Type I extreme value distribution.
                                           uj = β  aj − βp pj + εj                                        (2.2)
    aj is a k × 1 vector of attributes of the product, including the feature that requires
    valuation, one of which is the focal feature.
       In choice models used for demand data, it is now common to include an aggregate
    demand shock, a la Berry et al. (1995). In the conjoint design, we explicitly delineate
    the relevant set of characteristics and instruct respondents to assume that all other
    characteristics are held constant across choice alternatives. This breaks any possible
    correlations between observed and unobserved characteristics.
       Feature enhancement is modeled as alternative levels of the focal feature, af (one
    element of the vector a), while additional features would simply have af as a dummy
    or indicator variable. There are three important assumptions regarding the model in
    Eq. 2.2 that are important for feature valuation: 1. this is a compensatory model
    with a linear utility, 2. we enter price linearly into the model instead of using the
    more common dummy variable coding used in the conjoint literature,3 3. there is
    a random utility error with infinite support. The random utility error, εj , represents
    the unobservable (to the investigator) part of utility. This means that actual utility
    received from any given choice alternative depends not only on the observed product
    attributes, a, and price but also on realizations from the error distribution. In the
    standard random utility model, there is the possibility of receiving up to infinite utility
    from the choice alternative. This means that in evaluating the option to make choices
    from a set of products, we must consider the contribution not only of the observed
    or deterministic portion of utility but also the distribution of the utility errors. The
    possibilities for realization from the error distribution provide a source of utility for
    each choice alternative.
       The random utility model was designed for application to revealed preference or
    actual choice in the marketplace. The random errors are thought to represent informa-
    tion unobservable to the researcher. This unobservable information could be omitted
    characteristics that make particular alternatives more attractive than others. In a time
    series context, the omitted variables could be inventory which affects the marginal
    utility of consumption. In a conjoint survey exercise, respondents are explicitly asked
    to make choices solely on the basis of attributes and levels presented and to assume
    that all other omitted characteristics are the same. It might be argued that there role of
    random utility errors is different in the conjoint context. Random utility errors might
    be more the result of measurement error rather than omitted variables that influence
    the marginal utility of each alternative.


    3 That is, if price takes on K values, p1 , . . . , pK , then many conjoint investigators include K − 1 dummy
    variables for each of the values. This makes the market demand a non-continuous function and can create
    a situation in which there does not exist an equilibrium price. Existence of pure strategy equilibria requires
    (at a minimum) a continuous best-response function. If utility is a discontinuous function of price, then
    there can be discontinuities in the best response functions. As our proposed method requires equilibrium
    calculations, we do not use a dummy variable coding. Nonlinearities in the utility function with respect to
    price can be handled via non-linear continuous functions, if desired.
Case 3:17-cv-04372-CRB Document 84-3 Filed 09/18/20 Page 8 of 37




    Economic valuation of product features                                                     427


        However, even in conjoint setting, we believe it is still possible to interpret the
    random utility errors as representing a source of unobservable utility. For example,
    conjoint studies often include brand names as attributes. In these situations, respon-
    dents may infer that other characteristics correlated with the brand name are present
    even though the survey instructions tell them not to make these attributions. One
    can also interpret the random utility errors as arising from functional form mis-
    specification. That is, we know that the assumption of a linear utility model (no
    curvature and no interactions between attributes) is a simplification at best. We can
    also take the point of view that a consumer is evaluating a choice set prior to the
    realization of the random utility errors which occurs during the purchase period. For
    example, consider the value of choice in the smartphone category at some point prior
    to a purchase decision. At this point, the consumers knows the distribution of random
    utility errors which will depend on features not yet discovered or from demand for
    features which is not yet realized (i.e. the benefit from a better browser is not known
    with certainty prior to choice). When the consumer actually purchases a smartphone,
    he/she will know the realization of these random utility errors.
        To derive the standard choice model, we must calculate the probability that the
    j th alternative has the maximum utility, employing the assumption that the error
    terms have a specific distribution. As is well known, the utility index in Eq. 2.2 is
    arbitrary and is preserved under both a location and scale shift. That is, if any number
    is subtracted from the utility of all choice alternatives, then the index of the maximum
    remains unchanged. Another way of saying this is that utility can only be expressed
    in a relative sense and that utility is not on a ratio scale. It is also true that the index of
    the maximum utility is not changed if each alternative is scaled by the same positive
    number. In conjoint applications with dummy variable coding the attributes (each
    level except one is introduced via dummy variables), there is one level of all variables
    (the “default” or base level) which is assigned a utility of zero. This means that, in
    conjoint designs, there is no location invariance problem. However, there is still a
    scaling problem. Typically, researchers set the scale parameter of the Type I extreme
    value distribution to 1.0. Another approach to the scaling invariance problem is to set
    the price coefficient to the value −1.0 and estimate the scale parameter. This later
    approach may have some advantages as Sonnier et al. (2007) point out. However,
    all of the conjoint studies we are familiar with use the conventional restriction of
    setting the scale parameter to 1.0 and allowing for a price coefficient. This means
    that absolute value of the price coefficient should be interpreted as the reciprocal of
    the error scale parameter.
        Assuming that every consumer has sufficient budget to purchase any alternative,
    the random utility model yields that standard logit specification commonly used to
    analyze choice-based conjoint with the scale parameter set to 1.0.
                                                                  
                                              exp β  aj − βp pj
                               Pr (j ) = J                                                 (2.3)
                                                         
                                             j =1 exp β aj − βp pj

    To simplify notation, we will combine both β and βp into one vector, denoted β. In
    the conjoint literature, the β coefficients are called part-worths. It should be noted
    that the part-worths are expressed in a utility scale which has an arbitrary origin (as
Case 3:17-cv-04372-CRB Document 84-3 Filed 09/18/20 Page 9 of 37




    428                                                                                     G. M. Allenby et al.


    defined by the base alternative) and an equally arbitrary scaling (somewhat like the
    temperature scale). This means that we cannot compare elements of the β vector in
    ratio terms or utilizing percentages. In addition, if different consumers have different
    utility functions (which is almost a truism of marketing) then we cannot compare
    part-worths across individuals. For example, suppose that one respondent gets twice
    as much utility from feature A as feature B, while another respondent gets three times
    as much utility from feature B as A. All we can say is that the first respondent ranks
    A over B and the second ranks B over A; no statements can be made regarding the
    relative “liking” of the various features.
       The aggregate demand facing the firm is simply the integral of Eq. 2.3 over the
    distribution of preferences.
                                        
                            qj (p) = M Pr (j |β, A, p) δ (β|) dβ

    Here β refers to the entire vector part-worths (including the price coefficient). δ (•)
    is the probability density function of preferences, indexed by parameters, . M is
    the size of the market. p is the vector of prices for all J products. A is the current
    choice set of competitive offerings in the market. That is, the j th row of A contains
    the attributes/characteristics of the j th product in the market.
                                                 ⎡  ⎤
                                                    a1
                                                 ⎢ a ⎥
                                                 ⎢ 2⎥
                                           A = ⎢. ⎥
                                                 ⎣ .. ⎦
                                                    aJ
    Our equilibrium calculations will depend on the demand for products in a market
    place in which one of the products is enhanced or augmented with a specific feature.
    We denote the set of products in the world with feature enhancement by A∗ and the
    set without any feature enhancement as A.

    2.3 Computing equilibrium prices

    The standard static Nash equilibrium in a market for differentiated products is a set
    of prices that simultaneously satisfy all firms profit-maximization conditions. Each
    firm chooses price to maximize firms profits, given the prices of all other firms.
    These conditional demand curves are sometimes called the “best response” of the
    firm to the prices of other firms. An equilibrium, if it exists,4 is a set of prices that are
    simultaneously the best response or profit maximizing for each firm given the others.
       In a choice setting, the firm profit function5 is
                                                                      
                         π pj |p−j = ME [P r (j |p, A)] pj − cj .                           (2.4)


    4 There is no guarantee that a Nash equilibrium exists for heterogeneous logit demand.
    5 Again, we do not have an aggregate demand shock in the model. We think of the firm problem as setting
    prices given the observed characteristics and prices of all products in the marketplace. There is no sense
    in which firms are setting prices as a function of some unobserved characteristic as this is explicitly ruled
    out by the nature of the conjoint randomized experiment.
Case 3:17-cv-04372-CRB Document 84-3 Filed 09/18/20 Page 10 of 37




     Economic valuation of product features                                                                429


     M is the size of the market, p is the vector of the prices of all J firms in the market,
     cj is the marginal cost of producing the firms product. The expectation is taken with
     respect to the distribution of choice model parameters. In the logit case,6
                                                          
                                         exp β  aj − βp pj             
                 E [Pr (j |p, A)] =                          δ β, βp dβdβp .         (2.5)
                                                  
                                          j exp β aj − βp pj
     The first order conditions of the firm are
                    ∂π          ∂                      
                        =E          Pr (j |p, A) pj − cj + E [Pr (j |p, A)]                             (2.6)
                   ∂pj         ∂pj
       The Nash equilibrium price vector is a root of the system of nonlinear equations
     which define the F.O.C. for all J firms. That is if we define
                                           ⎡                 ⎤
                                              h1 (p) = ∂p∂π
                                           ⎢ h (p) = ∂π1 ⎥
                                           ⎢ 2           ∂p2 ⎥
                                  h (p) = ⎢⎢        ..       ⎥
                                                             ⎥                    (2.7)
                                           ⎣         .       ⎦
                                              hJ (p) = ∂p∂π
                                                           J

     then the equilibrium price vector, p∗ , is a zero of the function h (p).
        There are two computational issues that arise in the calculation of Nash equilib-
     rium prices. First, both the firm profit function (2.4) and the FOC conditions for the
     firm (2.6) require the computation of integrals to compute the expectation of the mar-
     ket share (market demand) and expectation of the derivative of market share in the
     FOC. Second, an algorithm must be devised for calculating the equilibrium price,
     given a method of approximating the integrals. The most straightforward method to
     approximate the requisite integrals is a simulation method. Given a distribution of
     demand parameters over consumers, we can approximate the expectations by a sim-
     ple average of draws from this distribution. Given that both the market share and the
     derivatives of market share are virtually costless to evaluate, an extremely large num-
     ber of draws can be used to approximate the integrals (we routinely use in excess of
     50,000 draws).
        Given the method for approximating the integral, we must choose an iterative
     method for computing equilibrium prices. There are two methods available. The first
     is an iterative method where we start from some price vector, compute the optimal
     price for each firm given other prices, updating the price vector as we progress from
     the 1st to the Jth firm. After one cycle through the J firms, we have updated the
     price vectorto a second guess of the equilibrium. We continue this process until
     
     pr − pr−1  < tol. The method of iterative firm profit maximization will work if


     6 We  do not include a market wide shock to demand as we are not trying to build an empirical model of
     market shares. We are trying to approximate the firm problem. In a conjoint setting, we abstract from
     the problem of omitted characteristics as the products we use in our market simulators are defined only
     in terms of known and observable characteristics. Thus, the standard interpretation of the market wide
     shock is not applicable here. Another interpretation is that the market wide shock represents some sort
     of marketing action by the firms (e.g. advertising). Here we are directly solving the firm pricing problem
     holding fixed any other marketing actions. This means that the second interpretation of the market wide
     shock as stemming from some unobservable firm action is not applicable here.
Case 3:17-cv-04372-CRB Document 84-3 Filed 09/18/20 Page 11 of 37




     430                                                                      G. M. Allenby et al.


     there is a stable equilibrium. That is, if we perturb the price vector away from the
     equilibrium price, the iterative process will return to the equilibrium (at least in a
     neighborhood of the equilibrium). This is not guaranteed to occur even if there exists
     a unique equilibrium.
        The second method for computing equilibrium prices is to find the root of the set
     of FOCs (2.7). The optimization problem

                                           min h (p)
                                             p

     can be solved via a quasi-Newton method which is equivalent to finding the roots
     directly using Newton’s method with line search. This provides an alternative way of
     finding equilibria, if they exist, but does not provide a way of finding the complete set
     of equilibria if multiple equilibria exist. The zeroes of the set of first order conditions
     are not guaranteed to be equilibria and we must check candidate roots to see if they
     are indeed profit maximizing for the firm. In practice, we use both the iterative best
     response method and the root finding method to check all of our solutions to insure
     that they represent valid equilibria. The existence of multiple equilibria would have
     to be demonstrated by construction via starting the optimizer/root finder from differ-
     ent starting points. In our experience with heterogeneous logit models, we have not
     found any instance of multiple equilibria; however we have found situations where
     we cannot find any equilibria (though only rarely and for extreme parameter values).

     2.4 WTP measures of feature value

     Willingness to Pay (WTP) is a demand-based measure of social welfare used to value
     product features. We introduce it here for comparison to an equilibrium-based profits
     approach. WTP is a measure of social welfare derived from the principle of com-
     pensating variation. That is, WTP for a product is the amount of income that will
     compensate for the loss of utility obtained from the product; in other words, a con-
     sumer should be indifferent between having the product or not having the product
     with an additional income equal to the WTP. Indifference means the same level of
     utility. For choice sets, we must consider the amount of income (called the compen-
     sating variation) that must be paid to a consumer faced with a diminished choice
     set (either an alternative is missing or diminished by omission of a feature) so that
     consumer attains the same level of utility as a consumer facing a better choice set
     (with the alternative restored or with the feature added). Consumers evaluate choices
     a priori or before choices are made. Features are valuable to the extent to which they
     enhance the attainable utility of choice. Consumers do not know the realization of the
     random utility errors until confronted with the specific choice tasks and the descrip-
     tion of the choice alternatives. Addition of the feature shifts the deterministic portion
     of utility or the mean of the random utility. Variation around the mean due to the
     random utility errors is equally important as a source of value.
        To evaluate the utility afforded by a choice set, we must consider the distribu-
     tion of the maximum utility obtained across all choice alternatives. This maximum
     has a distribution because of the random utility errors. For example, suppose we add
     the feature to a product configuration that is far from utility maximizing. It may
Case 3:17-cv-04372-CRB Document 84-3 Filed 09/18/20 Page 12 of 37




     Economic valuation of product features                                                431


     still be that, even with the feature, the maximum deterministic utility is provided
     by a choice alternative without the feature. This does not mean that feature has no
     value simply because the product it is being added to is dominated by other alter-
     natives in terms of deterministic utility. The alternative with the featured added can
     be chosen after realization of the random utility errors if the realization of the ran-
     dom utility error is very high for the alternative that is enhanced by addition of the
     feature.
         More formally, we can define WTP from a feature enhancement by using the indi-
     rect utility function associated with the choice problem. Let A be a matrix which
     defines the set of products in a choice set. A is a J × K matrix, where J is the
     number of choice alternatives and K is the number of attributes which define each
     choice alternative (other than price). The rows of the choice set matrix, aj , show the
     configuration of attributes for the j th product in the choice set. That is, the j th row
     of A defines a particular product – a combination of attribute levels for each of K
     attributes. If the kth attribute is the feature in question, then aj,k = 1 implies that
     the feature has been added to the j th product. Let A denote a set of products which
     represent the marketplace without the new feature and A∗ denotes the same set of
     products but where one of the products has been enhanced by adding the feature. We
     define the indirect utility function for a given choice set as

                         V (p, y|A) = max U (x|A)              subject to p x ≤ y       (2.8)
                                              x

     WTP is defined as the compensating variation required to make the utility derived
     from the feature-poor choice set, A, equal to the utility obtained from the feature-rich
     choice set, A∗ . U () is a standard direct utility function defined over the vector, x, of
     consumption of goods.
                                                                
                                 V (p, y + W T P |A) = V p, y|A∗                         (2.9)

     As such, WTP is a measure of the social welfare conferred by the feature enhance-
     ment expressed in dollar terms. The choice set may include not only products defined
     by the K product attributes but also an outside option which is coded as row of zeroes
     in the feature matrix and a price of 0. Thus, a consumer receives utility from three
     sources: 1. observed characteristics of the set of products in the market, 2. expenditure
     on a possible outside alternative and 3. the random utility error.
        For the logit demand system, the indirect utility function is obtained by finding
     the expectation of the maximum utility (see, for example, McFadden (1981)).
                                                   
                          V (p, y|A) = E maxj Uj |A
                                                       
                                                       J                       
                                         = βp y + ln          exp aj β − βp pj         (2.10)
                                                       j =1


     To translate this utility value into monetary terms, we divide by the marginal utility
     of income. In these models, the price coefficient is viewed as the marginal utility of
Case 3:17-cv-04372-CRB Document 84-3 Filed 09/18/20 Page 13 of 37




     432                                                                          G. M. Allenby et al.


     income. We can then transform the utility value in Eq. 2.10 in to monetary terms,
     resulting in the “social surplus” (Trajtenberg 1989).

                                        ⎡                     ⎤
                                        
                                          J
                                                          
                  W A|p, β, βp = y + ln ⎣   exp β aj − βp pj ⎦ /βp                            (2.11)
                                                       j =1


     We can then solve for WTP using the Eq. 2.9.

                   ⎡                               ⎤          ⎡                            ⎤
                       
                       J                                        
                                                                  J
                                                                                       
      W T P = ln ⎣            exp β  aj∗ − βp pj ⎦ /βp − ln ⎣           exp β aj − βp pj ⎦ /βp
                       j =1                                       j =1
                                                                                      (2.12)
        In the conjoint literature (Orme 2001), another “WTP” measure is often used. If
     we simply scale the part-worth corresponding to the feature enhancement by the price
     coefficient, a monetary measure of the incremental utility afforded by the feature
     enhancement is obtained. This measure does not take into account the utility value
     afforded by the omitted characteristics represented by the random utility errors. In
     addition, this measure, which we term a “pseudo-WTP” measure is invariant to which
     product the feature enhancement is applied to a property not shared by either a true
     WTP measure or the incremental profits measure proposed here. Thus, while the
     “pseudo-WTP” measure might be useful as a way of interpreting and comparing
     coefficients in conjoint models, there is no rigorous basis for the use of this measure
     as a measure of social surplus.


     3 Using conjoint designs for equilibrium calculations

     Economic valuation of feature enhancement requires a valid and realistic demand
     system as well as cost information and assumptions about the set of competitive
     products. In order to use a conjoint survey as the basis for calibration of a valid
     demand system, we must use the choice-based conjoint method. That is, we must
     measure demand (product choice) at the respondent level. In some forms of conjoint
     data, respondents are asked to rate various product configurations or to allocation 100
     points across the configurations according to their “preferences.” These methods have
     fallen out of favor relative to choice based conjoint as they don’t provide a realistic
     simulation of the marketplace in which consumers choose among different products.
        If conjoint studies are to be used to calibrate the demand system, then particular
     care must be taken to design a realistic conjoint exercise. The low cost of fielding
     and analyzing a conjoint design makes this method particularly appealing. However,
     there is no substitute for careful conjoint design. Many designs fielded today are
     not useful for economic valuation of feature enhancement. For example, conjoint
     studies in which there is no outside option, only one brand, and only a small subset
     of product features are often used in commercial applications. A study with any of
     these limitations is of questionable value for true economic valuation.
Case 3:17-cv-04372-CRB Document 84-3 Filed 09/18/20 Page 14 of 37




     Economic valuation of product features                                                                433


        Practitioners of conjoint have long been aware that conjoint is appealing because
     of its simplicity and low cost but that careful studies make all the difference between
     realistic predictions of demand and useless results. We will not repeat the many
     prescriptions for careful survey analysis which include crafting questionnaires with
     terminology that is meaningful to respondents, thorough and documented pre-testing,
     and representative (projectable) samples.7 Furthermore, many of the prescriptions
     for conjoint design including well-specified and meaningful attributes and levels
     are extremely important. Instead, we will focus on the areas we feel are especially
     important for economic valuation and not considered carefully enough.
        It is also well known that conjoint studies can be used to assess the distribu-
     tion of preferences for products and features but are silent regarding awareness and
     availability. That is, the conjoint exercise makes the consumers (survey respondents)
     aware of the new product features and assumes that all choice alternatives are, hypo-
     thetically at least, available for purchase. For some consumer products, issues of
     awareness and availability (distribution) are extremely important. For consumer elec-
     tronics examples, such as the one featured here, availability is typically not a problem,
     but awareness may be still be, particularly for minor feature enhancements. Our
     results for feature valuation should be viewed, therefore, as the maximum possible
     value under the assumption that, in the long run, consumers would become aware of
     a product feature which has utility value.

     3.1 Set of competing products

     The guiding principle in conjoint design for economic valuation of feature enhance-
     ment is that the conjoint survey must closely approximate the marketplace con-
     fronting consumers. In industry applications, the feature enhancement has typically
     not yet been introduced into the marketplace (hence the appeal of a conjoint study).
        Most practitioners of conjoint are aware that, for realistic market simulations, the
     major competing products must be used. This means that the product attributes in the
     study should include not only functional attributes such as screen size, memory etc
     but also the major brands. This point is articulated well in Orme (2001).
        In a highly competitive product category with many highly substitutable prod-
     ucts, the economic value or increment profits that could accrue to any one competitor
     would typically be very small. However, in an isolated part of the product space (that
     is a part of the attribute space that is not densely filled in with competing products),
     a firm may capture more of the value to consumers of a feature enhancement. There-
     fore, it is important to design the study to consider the major competing products both
     in terms of brands and the attributes used in the conjoint design. It is not required
     that the conjoint study exactly mirror the complete set of products and brands that
     are in the marketplace but that the main exemplars of competing brands and product
     positions must be included.



     7 Fora general discussion of surveys and sampling, see Rossi et al. (1983). For specific guidelines on the
     development of conjoint surveys see Orme (2009).
Case 3:17-cv-04372-CRB Document 84-3 Filed 09/18/20 Page 15 of 37




     434                                                                     G. M. Allenby et al.


     3.2 Outside option

     There is considerable debate as to the merits of including an outside option in conjoint
     studies. Many practitioners use a “forced-choice” conjoint design in which respon-
     dents are forced to choose one from the set product profiles in each conjoint choice
     task. The view is that “forced-choice” will elicit more information from the respon-
     dents about the tradeoffs between product attributes. If the “outside” or “none of the
     above” option is included, advocates of forced choice argue that respondents may shy
     away from the cognitively more demanding task of assessing tradeoffs and select the
     “none” option to reduce cognitive effort. On the opposite side of the argument, some
     practitioners advocate inclusion of the outside option in order to assess whether or
     not the product profiles used in the conjoint study are realistic in the sense of attract-
     ing considerable demand. The idea being that if respondents select the “none of the
     above” option too frequently then the conjoint design has offered very unattractive
     hypothetical products. Others (see, for example, Brazell et al. (2006)) argue the oppo-
     site side of the argument for forced choice. They argue that there is a “demand” effect
     in which respondents select at least one product to “please” the investigator. There is
     also a large literature on how to implement the outside option.
         Whether or not the outside option is included depends on the ultimate use of the
     conjoint study. Clearly, it is possible to measure how respondents trade-off differ-
     ent product attributes against each other without inclusion of the outside option. For
     example, it is possible to estimate the price coefficient in a conjoint study which does
     not include the outside option. Under the assumption that all respondents are NOT
     budget constrained, the price coefficient should theoretically measure the trade-offs
     between other attributes and price. The fact that respondents might select a lower
     price and pass on some features means that they have an implicit valuation of the
     dollar savings involved in this trade-off. If all respondents are standard economic
     agents, then this valuation of dollar savings is a valid estimate of the marginal utility
     of income.
         While demand parameters can, in principle, be measured from a conjoint study
     conducted without the outside option, valid equilibrium calculations do require an
     outside alternative. In order to compute valid equilibrium prices, we need to explic-
     itly consider substitution from and to other goods including the outside good. For
     example, suppose we enhance a product with a very valuable new feature. We would
     expect to capture sales from other products in the category as well as to expand the
     category sales; the introduction of the Apple iPad dramatically grew the tablet cat-
     egory due, in part, to the features incorporated in the iPad. Chintagunta and Nair
     (2011) make a related observation that price elasticities will be biased if the outside
     option is not included.
         We conclude that an outside option is essential for economic valuation of feature
     enhancement as the only way to incorporate substitution in and out of the category
     is by the addition of the outside option. At this point, it is possible to take the view
     that if respondents are pure economic actors that they should select the outside option
     corresponding to their true preferences and that their choices will properly reflect
     the marginal utility of income. However, there is a growing literature which suggests
     that different ways of expressing or allowing for the outside option will change the
Case 3:17-cv-04372-CRB Document 84-3 Filed 09/18/20 Page 16 of 37




     Economic valuation of product features                                              435


     frequency with which it is selected. In particular, the so-called “dual response” way
     of allowing for the outside option (see Uldry et al. (2002) and Brazell et al. (2006))
     has been found to increase the frequency of selection of the outside option. The “dual-
     response” method asks the respondent first to indicate which of the product profiles
     (without the outside option) are most preferred and then asked if the respondent
     would actually buy the product at the price posted in the conjoint design. Our own
     experience confirms that this mode of including the outside option greatly increases
     the selection of the outside option. Our experience has also been that the traditional
     method of including the outside option often elicits a very low rate of selection which
     we view as unrealistic. The advocates of the “dual response” method argue that the
     method helps to reduce a conjoint survey bias toward higher purchase rates than in
     the actual marketplace.
        Another way of reducing bias toward higher purchase rates is to design a conjoint
     using an “incentive-compatible” scheme in which the conjoint responses have real
     monetary consequences. There are a number of ways to do this (see, for example,
     Ding et al. (2005)) but most suggestions (an interesting exception is Dong et al.
     (2010)) use some sort of actual product and a monetary allotment. If the products in
     the study are actual products in the marketplace, then the respondent might actually
     receive the product chosen (or, perhaps, be eligible for a lottery which would award
     the product with some probability). If the respondent selects the outside option, they
     would receive a cash transfer (or equivalent lottery eligibility). Incentive compatible
     conjoint methods are difficult to implement in the case of new products or new
     product features for which no actual product may be available.


     4 Statistical inference for economic valuation

     Bayesian hierarchical models are now by far the dominant method for use in anal-
     ysis of choice-based conjoint data. The reason for the widespread use of Bayesian
     methods is the ability to conduct inference at both the individual consumer or respon-
     dent level as well as on the aggregate level. All inferences are made without resort
     to asymptotic approximations which can be very poor for highly nonlinear models
     and functions of model parameters. For example, the posterior distribution of equi-
     librium profits involves computing Nash Equilibrium prices. Equilibrium prices are
     a highly nonlinear function of the distribution of preferences in the marketplace, an
     expression which is not available in closed form. As is well known, a simulation-
     based Bayesian approach can compute the finite sample distribution of any function
     (in closed form or not) of model parameters. In our case, we must compute the pos-
     terior predictive distribution of market share and use this distribution to simulate the
     posterior distribution of equilibrium prices and profits.
        We employ a standard hierarchical Multinomial Logit model. This consists of a
     MNL model for each respondent’s data (denoted yi ) given attribute information, Ai ,
     and preference parameters, βi , coupled with a two-stage prior. The first stage of the
     prior is a multivariate normal distribution for the model parameters and the second
     stage is a set of priors on the parameters of the random coefficient distribution param-
     eters (in Section 6.3, we consider a mixture of normals specification for the first
Case 3:17-cv-04372-CRB Document 84-3 Filed 09/18/20 Page 17 of 37




     436                                                                   G. M. Allenby et al.


     stage prior or random coefficient distribution). In non-Bayesian literature it is com-
     mon to restrict heterogeneity to only a subset of the model parameters or to assume
     that the model parameters do not have a full co-variance matrix, something that is
     unnecessary in a full Bayesian treatment. Our hierarchical model is specified as
                                         yi | Ai , βi
                                                     
                                        βi ∼ N μ, Vβ                                     (4.1)
                                     μ, Vβ ∼ p (h) .
     The second-stage prior is the standard Normal-Inverted-Wishart conditionally conju-
     gate prior (see, for example, Rossi et al. (2005), Section 2.12).

     4.1 Individual or market quantities?

     The appeal of Bayesian methods is based primarily on the ability to produce infer-
     ences at the respondent level as well as to free statistical inference from asymptotic
     approximations which are dubious at best in conjoint exercises where very few
     (invariably less than 20) observations are collected per respondent. However, there
     has been a great deal of confusion as to how to develop and use respondent-level
     inferences. Many simply compute Bayesian estimates at the respondent level based
     on averages of the MCMC draws of the parameter vector at the respondent level.
                                                1  r
                                        β̂i =       β                                    (4.2)
                                                R r i

     Here i is the index of the respondent and r is the index of the MCMC draws for that
     respondent. While there is nothing inherently wrong with this estimate, the distribu-
     tion of these estimates across respondents is not a valid estimate of true distribution
     of preference or part-worth parameters than constitutes the market. Intuitively, we
     all know that there is a great deal of uncertainty in the respondent level parameter
     estimates as they are based only on a handful of observations and the Bayes pro-
     cedures do not borrow a great deal of strength from other observations unless the
     distribution of heterogeneity is inferred to be very tight. These problems are magni-
     fied for the WTP measure. One cannot simply plug in estimates of respondent-level
     parameters into the equation defining WTP (2.9) and then compute the average of
     these estimated WTP as an estimate of the population average WTP. A coherent full
     Bayesian approach requires the definition of the population object of interest (here is
     is the population average of the WTP measure) and then compute the full posterior
     distribution of this measure.
         Instead of focusing on individual estimates and exposing the attendant problems
     with these estimates, economic valuation forces the investigator to estimate the dis-
     tribution of tastes which is then used to compute market demand. To review, if we
     know the distribution of part-worths (preferences) over respondents we can compute
     market demand for any firm’s product as
                                          
                          MS (j |p, A) = Pr (j |β, p, A) δ (β|) dβ.                   (4.3)
Case 3:17-cv-04372-CRB Document 84-3 Filed 09/18/20 Page 18 of 37




     Economic valuation of product features                                                437


     Here MS(j) is the market share8 of product j. However, we do not know the exact
     distribution of preferences. What we have is a model for preferences (the first stage of
     the hierarchical model) and inferences about the parameters of this model. We assume
     that the model parameters (or some transform of them) takes a specific parametric
     form. In particular, it is common to assume that preferences are normally distributed.
                                                          
                                     δ (β|) = φ β|μ, Vβ                                (4.4)
     Here φ (•) is the multivariate normal density and  represents the normal density
     parameters. This means that market share defined in Eq. 4.3 a is function of the hyper-
     parameters that govern the normal, first-stage or random coefficient, distribution.
     Some might argue (see, for example, Rossi (2014)) that the normal distribution is
     overly restrictive as the first-stage of the prior or the random coefficient distribution.
     In Section 6.3, we explore the sensitivity of our results to the assumption of normality
     by considering a much more flexible mixture of normals approach.
                                              
                                                                   
                           MS j |μ, Vβ = Pr (j |β) φ β|μ, Vβ dβ                           (4.5)

        The posterior predictive distribution of market share is obtained
                                                                        from the poste-
     rior distribution of the normal distribution hyper-parameters, p μ, Vβ |data used
     in conjunction with Eq. 4.5. We simply draw from the multivariate normal density
     given each draw of the hyper-parameters to obtain a draw from the relevant posterior
     predictive distribution.
                                                             
                            MS (j )r = Pr (j |β) φ β|μr , Vβr dβ                    (4.6)

        This idea can be used to compute the posterior distribution of any quantity includ-
     ing the posterior distribution of equilibrium prices as equilibrium prices are also a
     function of the random coefficient parameters. In the illustration of our method, we
     will take draws of the normal hyper-parameters and then for each draw we will solve
     for the equilibrium prices. This will build up the correct posterior distribution of
     equilibrium quantities.

     4.2 Estimating price sensitivity

     Equilibrium prices are sensitive to inferences regarding the price coefficient. If the
     distribution of price sensitivities puts any mass at all on positive values, then there
     does not exist a finite equilibrium price. All firms will raise prices infinitely, effec-
     tively firing all consumers with negative price sensitivity and make infinite profits on
     the segment with positive price sensitivity. Most investigators regard positive price
     coefficients as inconsistent with rational behavior. However, it will be very difficult
     for a normal model to drive the mass over the positive half line for price sensitivity
     to a negligible quantity if there is mass near zero on the negative side. We must dis-
     tinguish uncertainty in posterior inference from irrational behavior. If a number of


     8 In   the conjoint literature, this is often termed the “choice share.”
Case 3:17-cv-04372-CRB Document 84-3 Filed 09/18/20 Page 19 of 37




     438                                                                                  G. M. Allenby et al.


     respondents have posteriors for price coefficients that put most mass on positive val-
     ues, this suggests a design error in the conjoint study; perhaps, respondents are using
     price as a proxy for the quality of omitted features and ignoring the “all other things
     equals” survey instructions. In this case, the conjoint data should be discarded and
     the study re-designed. On the other hand, we may find considerable mass on positive
     values simply because of the normal assumption and the fact that we have very lit-
     tle information about each respondent. In these situations, we have found it helpful
     to change the prior or random effect distribution to impose a sign constraint on the
     price coefficient.                              
                                            β                    
                                                        ∼ N μ, Vβ                          (4.7)
                                    βp = ln −βp∗
     Given that a RW-Metropolis step is used to draw logit parameters, this re-
     parameterization can be implemented trivially in the evaluation of the likelihood
     function only.9 The only change that should be made is in the assessment of the
     IW prior on Vβ . In the default settings, we use a relatively diffuse prior, Vβ ∼
     I W (ν, νV ), with V = I and we typically use a value of ν which yields a barely
     proper IW distribution (such as ν = dim (β) + 5). We must recognize that the price
     element of β is now on a log-scale and it would be prudent to lower the prior diffu-
     sion to a more modest level such as .5 rather than leaving that diagonal element at 1.0.
     In addition, very low values of ν will result in very thick tails and admit extremely
     small price coefficients. For these reasons, we believe somewhat larger values of ν
     are appropriate. We use ν = dim (β) + 15. For these conjugate priors, ν can be inter-
     preted as the size of a sample which provided the basis of the prior. Since we have
     over 300 respondents, the ν values we employ are still only mildly informative in the
     sense that the actual sample size is about 10 times the prior degrees of freedom.
        Figure 1 shows the implied prior distribution on the price coefficient at both
     “default” prior settings and a tighter prior that uses ν = dim (β) + 15 and the appro-
     priate diagonal value of V set to .5. The top row of histograms shows the standard
     default prior distribution. The prior distribution of the log-scale parameter, βp∗ is
     shown on the left and the implied prior distribution for the price coefficient on the
     right. The low degrees of freedom for the IW distribution and the relatively large
     value of V imply a left tail of negative values which are large. This mass gets trans-
     formed into extremely small price coefficients, barely less than zero. Clearly, this is
     not a diffuse prior at all but, rather, a very informative prior that puts high prior prob-
     ability near zero. Our suggested prior is shown in the bottom row of histograms. The
     prior on βp∗ is has much thinner tails and, therefore, the implied prior on the price
     coefficient is much more reasonable and puts less mass on extremely values of price
     sensitivity.
        Even with a prior that only puts positive mass on negative values, there may still be
     difficulties in computing sensible equilibrium prices due to a mass of consumers with
     negative but very small price sensitivities. Effectively this will flatten out the profit


     9 Itshould be noted that the prior outlined here will have a zero probability of a price coefficient which
     is ≥ 0. This is not true for more ad hoc methods such as the method of “tie-breaking” used in Sawtooth
     Software.
Case 3:17-cv-04372-CRB Document 84-3 Filed 09/18/20 Page 20 of 37




     Economic valuation of product features                                                     439


                          Beta_p_star                                              Beta_p




      20    15       10     5   0       5   10   15                  5         4   3    2   1    0


                          Beta_p_star                                              Beta_p




                 5              0            5                       5         4   3    2   1    0

     Fig. 1 Default and tighter prior distributions of the price coefficient



     function for each firm and make it difficult to find an equilibrium solution. The lower
     the curvature of the profit function, the more sensitive the profit function (or first
     order conditions) will be to simulation error in the approximation of the integrals.
Case 3:17-cv-04372-CRB Document 84-3 Filed 09/18/20 Page 21 of 37




     440                                                                     G. M. Allenby et al.


         In many conjoint studies, the goal is to simulate market shares for some set of
     products. Market shares can be relatively insensitive to the distribution of the price
     coefficients when prices are fixed to values typically encountered in the marketplace.
     It is only when one considers relative prices that are unusual or relatively high or low
     prices that the implications of a distribution of price sensitivity will be felt. By defi-
     nition, price optimization will stress-test the conjoint exercise by considering prices
     outside the small range usually consider in market simulators. For this reason, the
     quality standards for design and analysis of conjoint data have to be much higher
     when used for economic valuation than for many of the typical uses for conjoint.
     Unless the distribution of price sensitivity puts little mass near zero, the conjoint data
     will not be useful for economic valuation using either our equilibrium approach or
     for the use of the more traditional pseudo-WTP methods.


     5 Decision-theoretic considerations and “optimal” pricing

     Our approach has been to compute equilibrium prices under the assumption that
     firms are fully informed regarding not only the form of the distribution of preferences
     but also the parameters of this distribution. We, as the researcher, do not have full
     information and must make inferences regarding what equilibrium prices would be
     under the assumption of fully informed firms and on the basis of the sample (conjoint
     data) information. If we denote the generic distribution of consumer preferences as,
     δ (β|), then the set of equilibrium prices that simultaneously satisfy all J firms’ first
     order conditions (2.7) are function of , denoted p∗ (). Using draws from the pos-
     terior distribution of , we can simulate the posterior distribution of p∗ or any other
     function of equilibrium prices as discussed in Section 4. Our feature valuation metric
     is the incremental profits that accrue to products with enhanced features and we can
     compute the posterior distribution of incremental profits given our assumption that
     firms have full information and that there is a Nash equilibrium in a pricing game.
         The posterior mean of equilibrium prices (the standard Bayes estimator) is not the
     solution to the “optimal” pricing problem of the firm under the assumption that the
     firm’s information regarding preferences is limited to conjoint sample information. If
     there was only one firm, the firm would solve a decision-theoretic problem of max-
     imizing expected profits where the expectation is taken with respect to the posterior
     distribution of preference parameters.
                                          
                           max π̄ (p) =       π (p|) p (|Data) d                        (5.1)
                             p

                        
     Here π (p|) = P r (j |β) (p − c) δ (β|) dβ.
        The solution to this problem in Eq. 5.1 is not the same finding the optimal price
     given  and then taking the average of these optimal prices with respect to the poste-
     rior distribution of . The problem defined above provides the solution to the optimal
     pricing problem of the monopolist and results in only one value of an “optimal” price.
Case 3:17-cv-04372-CRB Document 84-3 Filed 09/18/20 Page 22 of 37




     Economic valuation of product features                                              441


         However, if there is more than one firm in the industry (as is invariably the case
     with differentiated products), we cannot simply apply the decision theoretic paradigm
     and provide advice regarding optimal price to the firm without further assumptions.
     One simple solution would be to make some assumptions regarding the prices of
     other products and simply condition on them in the solution to the decision theoretic
     problem. This, of course, does not recognize that as features are added to products
     there is likely to be a competitive price response and that we must make assump-
     tions regarding the prices of competing products both in the world with and without
     the product feature enhancement. Rather than making arbitrary assumptions, our
     contribution is to use equilibrium notions to solve this problem.
         In order to apply equilibrium concepts to the situation where the firm does not have
     full information regarding the distribution of preferences, we must make assumptions
     regarding what information is available to other firms and define an equilibrium for
     the pricing game with these information sets. Progress along these lines could be
     made in two ways: 1. we could assume that all firms have the same information set,
     namely our conjoint data and 2. that the focal firm is the only firm with access to the
     conjoint data and all other firms have information equivalent to that which provides
     the prior for the focal firm. If we assume that all firms have the same posterior dis-
     tribution over preference parameters given by the posterior from our conjoint data,
     then we can define a Nash equilibrium by finding the zero of the set of first order
     conditions based on integrating out  with respect to the posterior derived from this
     common information set. While the symmetry of the assumption of the same infor-
     mation set is mathematically convenient, it may be hard to justify this assumption.
     One would have to argue that all firms are aware of the possibility of the feature
     enhancement in question and have the resources to conduct similar conjoint sur-
     veys. The second situation where there are different information sets for different
     firms presents theoretical and computational challenges which we leave for future
     research.
         Some would argue that the assumption that all firms have full information about
     the distribution of consumer preferences is particularly unrealistic in the case of new
     product features. In the case of new product features, there is often little or no mar-
     ketplace data. In fact, the widespread commercial use of conjoint surveys for feature
     valuation indicates that many firms do not fully know the distribution of consumer
     preferences. It is important to understand that our valuation calculations are not pre-
     scriptive. We are not claiming to solve the optimal pricing problem of the firm, given
     limited information. Our view is that the valuation computations based on profits in
     equilibrium with full information provides an approximation to a somewhat longer
     run view of firm profits. That is, we would expect that firms will introduce prod-
     ucts into the marketplace with the features in question and that, overtime, all firms
     in the marketplace will learn from both survey and marketplace data regarding the
     distribution of consumer preferences. In the longer run, the sequence of industry
     equilibria could be expected to converge to the full information Nash equilibrium
     calculated here. In that sense, the firm today, with only the results of the conjoint
     survey, is like the researcher studying industry equilibrium with fully informed firm.
Case 3:17-cv-04372-CRB Document 84-3 Filed 09/18/20 Page 23 of 37




     442                                                                                  G. M. Allenby et al.


     The firm can form posterior beliefs about the eventual industry outcome which can
     be approximated by the full information Nash equilibrium.


     6 An illustration using the digital camera market

     To illustrate our proposed method for economic valuation and to contrast our method
     with standard WTP methods, we consider the example of the digital camera market.
     We designed a conjoint survey to estimate the demand for features in the point and
     shoot submarket. We considered the following seven features with associated levels:
     1.    Brand: Canon, Sony, Nikon, Panasonic
     2.    Pixels: 10, 16 mega-pixels
     3.    Zoom: 4×, 10× optical
     4.    Video: HD (720p), Full HD (1080p) and mike
     5.    Swivel Screen: No, Yes
     6.    WiFi: No, Yes
     7.    Price: $79–279
     We focused on evaluating the economic value of the swivel screen feature which is
     illustrated in Fig. 2. The conjoint design was a standard fractional factorial design
     in which each respondent viewed sixteen choice sets, each of which featured four
     hypothetical products. A dual response mode was used to incorporate the outside
     option. Respondents were first asked which of the four profiles presented in each
     choice task was most preferred. Then the respondent was asked if they would buy
     the preferred profile at the stated price. If no, then this response is recorded as the
     “outside option” or “none of the above.” Respondents were screened to only those
     who owned a point and shoot digital camera and who considered themselves to be a
     major contributor to the decision to purchase this camera.
         The survey was fielded to the Sampling Surveys International internet panel in
     August 2013. We received 501 completed questionnaires.10 We recorded time to
     complete the conjoint portion of the survey. The median time to complete is 220
     seconds or about 14 seconds per conjoint task. The 25th percentile is 151 seconds
     and the 75th percentile is 333 seconds. To check sensitivity to time spent on the
     survey, we conducted analyses deleting the bottom quartile of the respondents and
     found little change. It is a common and well-accepted practice to remove respon-
     dents who “straight-line” or always select the same option (such as the left most
     choice). The idea is that these “straight-liners” are not putting sufficient effort into
     the choice task. Of our 501 complete questionnaires, only two respondents displayed
     straight-line behavior and were eliminated. We also eliminated six respondents who
     always selected the same brand and one respondent who always selected the high


     10 Thisstudy was part of a wave of four other very similar conjoint studies on digital cameras each with
     the same screening criteria. For all studies in the wave, 16,185 invitations were sent to panelists, 6,384
     responded. Of those who responded to the invitation, 2,818 passed screening and of those passing screen-
     ing 2,503 completed the questionnaire. Thus, the overall completion rate is 89 per cent which is good by
     survey standards.
Case 3:17-cv-04372-CRB Document 84-3 Filed 09/18/20 Page 24 of 37




     Economic valuation of product features                                               443




     Fig. 2 Swivel screen attribute


     price brand. Our reasoning is that these respondents did not appear to be taking
     the trade-offs conjoint exercise seriously. We also eliminated 23 respondents who
     always selected the outside option as their part-worths are not identified without prior
     information.
        The remaining 469 respondents were considered for inclusion in our analysis.
     Conjoint survey experts frequently impose further screening criteria in order to elimi-
     nate respondents who appear to be doing little more than providing random responses
     to the survey. Typically this is done by fitting the logit model to the complete data
     set and then removing respondents whose hit rate or log-likelihood values are barely
     above chance (in our case that would be a 1/5 probability of selecting one of the four
     brands and the outside option). We are reluctant to impose such criteria for selection
     into our estimation sample. However, we recognize that this means that our sample of
     respondents will contain some respondents who appear to be rather price insensitive.
     This may lower overall own price elasticities and result in somewhat higher margins.
     In Section 6.3, we will explore the sensitivity of our results to both the criteria used
     to select respondents as well as the form of the first-stage prior for heterogeneity.
        To analyze the conjoint data, we use the bayesm routine rhierMnlMixture.
     We employed standard diffuse prior settings as discussed in Section 4 and 50,000
     MCMC draws were made. The first 10,000 draws were discarded for burn-in pur-
     poses. The hierarchical model we employed assumes that the conjoint price-worths
     are normally distributed. We can compute the posterior predictive distribution of
     part-worths as follows:
                                    
                                                                 
                     p (β|data) = φ β|μ, Vβ p μ, Vβ |data dμ dVβ                         (6.1)

     Equation 6.1 shows the influence of both the model (the normal random coefficient
     distribution) and the data through the posterior distribution of the normal hyper-
     parameters. The resulting distributions will be symmetric but of fatter tails that the
     normal. Figure 3 shows the posterior predictive distribution of the swivel screen
     part-worth. Most the mass of this distribution is on positive values. It is difficult
     to interpret the size of these part-worths without reference to the price coefficient.
     Figure 3 displays the posterior predictive distribution of the price coefficient. This
     coefficient has been restricted to only negative values by the reparameterization in
     Eq. 4.7. Note that this is the price coefficient for price expressed in $100s.
Case 3:17-cv-04372-CRB Document 84-3 Filed 09/18/20 Page 25 of 37




     444                                                                               G. M. Allenby et al.


                                                 Price Part Worth




                          10            8             6             4            2        0



                                            Swivel Screen Part Worth




                      4                 2                 0                 2             4


     Fig. 3 Posterior predictive distribution of price and swivel screen part-worths



        Aggregate demand is found by taking the expectation of choice probabilities with
     respect to the distribution of preference parameters over the population. The distri-
     bution of the part-worths shown in Fig. 3 is the correct predictive distribution of
     preferences. In order to shed some light as to the substitution structures found in
     aggregate demand, we compute the posterior distribution of the market share elas-
     ticity matrix. This is obtained by computing the elasticity matrix given the normal
     distribution hyper-parameters and then constructing the posterior distribution of this
     quantity using draws from the posterior distribution of the hyper-parameters.
                                                          
                     ∂MS(i)                  ∂
                            (μ, Vbet a ) =                    P r (i|β) φ (β|μ, Vbet a ) dβ          (6.2)
                      ∂lnpj                ∂lnpj

     The posterior mean of these elasticities is presented in Table 1. These own price
     elasticities, while plausible, imply a reasonably high markup of two- three times cost.
Case 3:17-cv-04372-CRB Document 84-3 Filed 09/18/20 Page 26 of 37




     Economic valuation of product features                                                 445


     Table 1 Posterior mean of aggregate demand elasticities

     Price Mkt Share              MSSony            MSCanon         MSNikon   MSP ansonic

     PSony                        −1.78             .51             .39       .45
     PCanon                       .48               −1.69           .36       .35
     PNikon                       .40               .40             −1.61     .30
     PP anasonic                  .55               .45             .36       −1.75



     The cross-price elasticities are also quite high, showing a high degree of substitution
     between these brands.

     6.1 Changes in equilibrium prices, shares, and profits

     We have argued that economic value should be expressed as incremental profits that
     accrue to the firm that engages in feature enhancement. It is difficult to provide a
     realistic base or scaling for firm profits without more information regarding market
     size and cost. However, we can compute equilibrium prices with and without feature
     enhancement to provide an idea of how much the focal firm can charge as a price
     premium and how market shares will adjust in the new industry equilibrium. Here
     we consider the change in equilibrium outcomes from adding the swivel screen dis-
     play to the Sony base product (a Sony brand camera with all attributes turned to their
     “lowest” value except, of course, price which is not constrained). The value conferred
     by the addition of the swivel screen will also depend on the configuration of other
     competing products. For illustration purposes only, we considered a competitive set
     that consists of three other brands (Canon, Nikon, and Panasonic) all similarly con-
     figured at the “base” level of attributes. We set the marginal cost of product for all
     brands to be $75. When the Swivel Screen feature is added, we assume marginal cost
     is increased by $5 to $80.
         Table 2 presents the posterior means of the equilibrium prices computed with and
     without the swivel screen addition to the Sony product.11 As we might expect, adding
     the swivel screen gives the Sony brand more effective market power relative to the
     other branded competitors who do not have the feature (note: we could have easily
     simulated a competitive reaction in which some or all of the other brands adopted the
     feature). Not only does Sony find it optimal to raise price, the stronger competition
     and diminished value of the other brands forces them to lower prices in equilibrium.
         Figure 4 plots the posterior distribution of the change in equilibrium price as the
     swivel screen feature is added to the Sony product. This distribution is distributed
     around the mean of $34.42, represented by the single light-shaded vertical bar. The
     two dark-shaded vertical bars on either side of the mean represent a 95 per cent
     posterior interval.



     11 The   numbers displayed in the table are posterior means.
Case 3:17-cv-04372-CRB Document 84-3 Filed 09/18/20 Page 27 of 37




     446                                                                          G. M. Allenby et al.


     Table 2 Changes in equilibrium prices

                         Sony                 Canon                Nikon          Panasonic

     W/O SS              $172.06              $186.52              $203.10        $178.30
     W SS                $206.49              $181.53              $192.47        $173.34
                        $34.42               −$4.98               −$10.63        −$4.95


        Table 3 displays the equilibrium market shares for each of the four branded prod-
     ucts and the outside good calculated with and without the swivel screen display.
     Only very minor share changes are observed. The feature enhanced Sony product




              10           20            30             40          50       60         70

     Fig. 4 Posterior distribution of the change in Sony equilibrium price
Case 3:17-cv-04372-CRB Document 84-3 Filed 09/18/20 Page 28 of 37




     Economic valuation of product features                                                447


     Table 3 Changes in equilibrium shares

                      Sony             Canon     Nikon         Panasonic         Outside Good

     W/O SS           13.0%            12.9%     11.0%         10.3%             53%
     W SS             13.6%            12.9%     11.3%         10.4%             52%
                     .6%                        .4            0                 −1%




     gains share, primarily from the outside alternative. As we have seen, the other brands
     reduce their prices in equilibrium, compensating for the greater desirability of the
     Sony product.
         In differentiated markets, competitive forces drive down the profits that the firm
     with the feature enhanced product can capture from the consumer surplus generated
     by the feature improvement. For this reason, pure measures of change in consumer
     surplus are not an appropriate measure of the value to the firm as competition will
     dissipate rents. To illustrate how competition effects equilibrium profits, we consider
     reducing the number of competitors, thus, softening competition. With product dif-
     ferentiation, firms will still earn positive equilibrium profits but the market power of
     any one firm depends not only on the number of competitors but the positions they
     occupy in the product space. To see this, we conduct a different market simulation in
     which there are only two competing firms, Sony and Canon, instead of four. The IIA
     property of the logit demand system at the consumer level allows us to easily com-
     pute the new market pricing equilibrium in the market with only two competitors.
     The IIA property means that, at the individual level, the demand system for a reduced
     set of alternatives (Canon, Sony, and the outside good) can be found simply by re-
     normalizing the choice probabilities based only the market shares for these three
     alternatives. We then can form market demand by integrating up over the distribution
     of preferences.
         We find that in a system with only the Sony and Canon products, Sony faces less
     competition and is able to extract a greater fraction of consumer surplus from adding
     the swivel screen feature. The equilibrium price goes up by $36.17 an amount larger
     than the change in equilibrium prices with four firms and a more densely filled in
     product space.
         Finally, we can compute the posterior predictive distribution of the percentage
     change in Sony profits as the Swivel Screen feature is added. This is the ultimate
     measure of the value to Sony of this product feature. We can compute equilibrium
     profits with and without the Swivel Screen features. This computation allows other
     competitors to adjust their prices downward to compensate for lost demand. A more
     naive approach would be to assume no competitive reaction and compute the change
     in profits from the base equilibrium in which no firm has as Swivel Screen feature
     to profits earned by Sony without allowing for competitive reaction. This calculation
     will overstate the profit potential of the feature as it assumes that other firms will not
     adjust prices.
         Panel (a) of Fig. 5 shows the posterior distribution of the change in Sony prof-
     its assuming no competitive reaction. The posterior mean is a 92.9 per cent increase
Case 3:17-cv-04372-CRB Document 84-3 Filed 09/18/20 Page 29 of 37




     448                                                                                   G. M. Allenby et al.


     in profits. Panel (b) shows the results from comparisons of price equilibria with and
     without the feature addition. The mean change in equilibrium profit is 35.8 per cent.
     This represents the true economic value for the feature after accounting for com-
     petitive response and cost considerations. Given that, under our cost assumptions




                50%      100%       150%     200%                    20%       30%   40%   50%   60%

                              (a)                                                    (b)
     Fig. 5 Posterior distribution of the change in sony equilibrium profits
Case 3:17-cv-04372-CRB Document 84-3 Filed 09/18/20 Page 30 of 37




     Economic valuation of product features                                              449


     (a marginal cost of $80 to produce the camera with SS), this translates into an increase
     into an incremental profit of about $33 per unit sold.12

     6.2 WTP computations

     We have emphasized that economic valuation of product feature enhancement should
     be done by computing the incremental profits generated by the feature enhancement.
     Incremental profit calculations will take into account demand, cost, and competi-
     tive considerations. In the new products literature in economics (see, for example,
     Petrin (2002) and Trajtenberg (1989)), welfare based measures are typically used.
     That is, the new products should create additional consumer surplus and this sur-
     plus is monetarized using estimates of the marginal utility of income as in Eq. 2.11.
     For example, if we consider the social planner problem of how much to invest in
     improving trout fishing by stream improvement (see Train (1998)), then it is rea-
     sonable to use a social surplus measure to compute the social return on investment
     in improved recreation. However, in the private sector, the valuation of product
     features is determined by the firm profits that can be derived from the feature
     enhancement. The competitive structure of the industry will determine how the total
     surplus generated by the feature enhancement is divided between the consumers
     and the firm. However, even in the case of a monopoly, the firm profits will be
     less than the social surplus if the firm can only charge a uniform price. In this
     section, we will consider social surplus calculations as implemented via the WTP
     measure.
        In order to compute a valid true WTP measure, we must integrate the WTP mea-
     sure (shown in Eq. 2.11) over the distribution of preferences in the population. In the
     full Bayesian approach, we would compute the posterior predictive distribution of
     preferences and compute the posterior distribution of the E [WTP].
                                            
                                                                 
                        E WTP|μ, Vβ = WTP (β) p β|μ, Vβ dβ                             (6.3)

     The posterior distribution of this quantitycan easily be computed using the posterior
     of the hyper-parameters, p μ, Vβ |Data . Figure 6 presents this posterior distribu-
     tion. The vertical light yellow line is the mean of this distribution and a 95 percent
     posterior interval is shown by smaller and darker green lines.
        The posterior mean of the E [W T P ] is $14.63. There is considerable uncer-
     tainty in this quantity but even the upper limit of a 95 per cent posterior interval
     is below the change in equilibrium price of about $34. The reason for this is
     that the outside good share at the equilibrium prices is about 50 per cent. This
     means that a substantial portion of the mass of the distribution of WTP is below
     the market price. E [W T P ] is, of course, an average over all potential customers



     12 The   profits per unit sold are $172-75 and 35 per cent of this is $33.
Case 3:17-cv-04372-CRB Document 84-3 Filed 09/18/20 Page 31 of 37




     450                                                                   G. M. Allenby et al.




               5               10               15     20           25             30

     Fig. 6 Posterior Distribution of E [WTP]



     including those who would decide not to purchase a digital camera at the equilib-
     rium prices. This is the reason why E [W T P ] is below the change in equilibrium
     price.
        The total social surplus generated by the feature enhancement will be the average
     WTP times the total size of the market. By definition, total social surplus will always
     exceed the firm profits attributed to the feature enhancement, since the firm can only
     capture part of the total consumer surplus for the subset of the market that purchases
     the firm’s product.
Case 3:17-cv-04372-CRB Document 84-3 Filed 09/18/20 Page 32 of 37




     Economic valuation of product features                                                               451


     Table 4 Posterior mean of aggregate demand elasticities: censored sample

     Price Mkt Share            MSSony            MSCanon             MSNikon            MSP ansonic

     PSony                      −2.74             .70                 .64                .70
     PCanon                     .62               −2.48               .63                .48
     PNikon                     .62               .69                 −2.45              .47
     PP anasonic                .92               .73                 .65                −2.90



     6.3 Sensitivity to prior and sample selection

     In conducting our analysis of the swivel screen data, we used a normal specification
     for heterogeneity coupled with a fairly diffuse prior. We also used all respondents
     except for a very small number who exhibited anomalous choice behavior such as
     “straight-lining.” In this section, we explore the sensitivity of our results to the choice
     of the sample and to the normal specification of heterogeneity. In particular, we con-
     sider removing respondents who appear to be answering more or less at random and
     we consider a mixture of normals specification for the distribution of preferences
     across respondents.

     6.3.1 Sample selection

     In many applications of conjoint analysis, investigators routinely do not fit the
     demand model on the sample of all respondents but, instead, exclude respondents
     who appear to be doing little more than randomly selecting product configurations.
     The rationale behind this censoring is that these are respondents who are not taking
     the survey as seriously as they would if confronted with the sample product choice
     task in the marketplace. These respondents could also be people who have a great
     deal of difficulty either understanding the conjoint choice task or in making multi-
     dimensional comparisons. There are many rules used to select respondents but most
     are based on computing model parameters at the respondent level and predicting
     choice for a “hold-out” sample of the conjoint choice tasks. If a respondent has a
     very low hit-rate (close to random choice) on the holdout sample, the respondent is
     excluded from analysis. There are many problems with this sort of ad hoc sample
     selection rule; these include choice of the size of the hold-out sample as well as the
     use of a crude hit rate as a index of predictability.
        A more coherent approach13 in the same vein would be to fit the demand/choice
     model and compute the marginal likelihood for each respondent. If the marginal like-
     lihood is very low, then one could argue that this respondent is choosing in a nearly
     random fashion. Given that there are five possible choices (four goods and the out-


     13 However, survey respondents who do not follow the compensatory model assumed by utility theory and

     conjoint analysis but, instead, follow some sort of screening or non-compensatory choice rule may have
     high likelihood. We may not be able to eliminate this type of respondent simply on the basis of in-sample
     fit.
Case 3:17-cv-04372-CRB Document 84-3 Filed 09/18/20 Page 33 of 37




     452                                                                             G. M. Allenby et al.


     Table 5 Changes in equilibrium prices: censored sample

                         Sony                Canon              Nikon               Panasonic

     W/O SS              $118.49             $126.09            $127.45             $114.72
     W SS                $144.09             $124.31            $125.24             $114.76
                        $25.60              −$1.78             −$2.21              −$0.04



     side option), a purely random choice would produce a marginal likelihood value of
     approximately 16ln (.2) = −25.75. We establish a cut-off for the purpose of sensitiv-
     ity analysis at 16ln (.4) = −14.66. This cut-off eliminates 136 respondents or about
     29 per cent of the original sample. Table 4 shows the new elasticity structure com-
     puted at the new vector of equilibrium prices. All elasticities are larger in magnitude
     than those from the full sample with a particularly sharp increase in the own price
     elasticity. These elasticities imply much lower equilibrium prices and lower margins.
        Table 5 shows the equilibrium prices for the “baseline” and Swivel Screen
     enhanced product configurations. Given that these are equilibrium prices for what we
     have been calling the “baseline” product configurations (all non-price attributes are
     set to the “low” value), we find these equilibrium prices to be more reasonable and
     more in line with actual market prices (under our marginal cost assumption of $75).
     Clearly, the censored sample is comprised of more price sensitive respondents.14

     6.3.2 Non-normal heterogeneity

     Virtually all industry and academic applications of choice-based conjoint use a nor-
     mal distribution of heterogeneity even though the technology for handling more
     general flexible distributions has existed for some time. In the I/O literature, only
     restricted normal distributions of preferences have been used to construct market
     demand. The normal distribution is very flexible in terms of the pattern of covari-
     ance and variability but imposes a restricted thin-tailed and uni-modal distribution.
     Although we use a relatively diffuse prior, the assumption of normality itself should
     be viewed as a strong prior assumption. In many applications, the increased shrink-
     age afforded by the normal distribution is desirable. In our application, we are using
     the normal assumption to compute the predictive distribution of preference parame-
     ters. The predictive distribution is the ultimate source for the patterns of demand and
     there is a legitimate concern that the assumption of normality may strongly influence
     the results.
        In order to assess sensitivity to the normality assumption, we re-estimated our
     model using a mixture of normals approach (see, for example, Rossi et al. (2005),
     chapter 5, Section 5). We found that if we estimated the model on the full sample
     of all respondents, the mixture of normals model assigned a component to very tiny



     14 Note that there is only a very weak correlation between time spent on the survey and the marginal
     log-likelihood value.
Case 3:17-cv-04372-CRB Document 84-3 Filed 09/18/20 Page 34 of 37




     Economic valuation of product features                                                                453


                                                  Price Part Worth




                              8               6              4               2           0


                                             Swivel Screen Part Worth




                         4               2               0               2               4

     Fig. 7 Posterior predictive distribution of price and swivel screen part-worths: mixture of normals model


     price coefficients and we were not able to compute equilibrium prices with a rea-
     sonable value (equilibrium prices are typically greater than $1000 for the baseline
     configuration of product features). The reason for this is that this view of preferences
     allows for a non-neglible mass of consumers with such low price sensitivity that it
     is optimal for the firm to set very high prices to exploit these consumers. We do
     not think that this provides a realistic estimate of aggregate demand. For this reason,
     we estimated the mixture of normals model on the censored sample of only those
     respondents with appreciable log-likelihood (the same censoring criterion used in the
     sub-section entitled “Sample Selection” above). Figure 7 shows the distributions of
     the Price and Swivel Screen part-worths for a censored sample of 332 out of the origi-
     nal full sample of 468. The mixture of normals model produces a posterior predictive
     distribution for the Swivel Screen part-worth that is nearly identical to the posterior
     predictive from the normal model (compare to Fig. 3).15 However, the mixture nor-
     mals model produces a multi-modal distribution of the price part-worth. There is a
     mode centered around -.5, a mode around -2.5, and a fat left tail. Comparisons to
     the results for the normal model (see Fig. 3), show that the normal model (as might
     be expected) represents a compromise between the mass of consumers with low and
     moderate price sensitivity.


     15 This is from a three component mixture of multivariate normals. A somewhat tighter prior was used
     with ν = dim (β) + 25 and the diagonal elements of V set to .5 for all part-worths except the price
     partworth (transformed) that has a diagonal element of .05. This prior has much thinner tails than our
     default settings. Without these tighter settings, the mixture of normals model will product a large enough
     mass of respondents with very low price sensitivity and, even with the restricted sample, we will obtain
     some very large equilibrium prices (> $500).
Case 3:17-cv-04372-CRB Document 84-3 Filed 09/18/20 Page 35 of 37




     454                                                                             G. M. Allenby et al.


     Table 6 Posterior mean of aggregate demand elasticities: censored sample with a mixture of normals
     model

     Price Mkt Share            MSSony          MSCanon           MSNikon            MSP ansonic

     PSony                      −2.58           .77               .05                1.07
     PCanon                     .91             −2.70             .09                .72
     PNikon                     1.15            020               −1.47              .11
     PP anasonic                1.33            .75               .05                −2.75



        While the fitted distributions of price part-worths differ between the normal and
     mixture of normals models, it remains to be seen if this has an appreciable effect on
     the estimated elasticity structure for the industry and on the changes in equilibrium
     price from the addition of the Swivel Screen. Table 6 shows the elasticity structure
     for the mixture of normals model fit to the censored sample. Overall, the price elas-
     ticities are similar to those obtained from the normal model except for the case of
     Nikon. The mixture of normals model shows the Nikon brand with a lower own price
     elasticity and very small cross-elasticities with respect to the other brands. This will
     have profound implications for the equilibrium prices for Nikon which will be much
     higher in the mixture of normals specification. Examination of the implied marginals
     of the posterior predictive distribution of part-worths show no obvious explanation
     for this difference. There is a small mass of respondents with low price sensitivity and
     high Nikon part-worths. This mass must be driving the overall elasticity structure.
        Table 7 shows equilibrium prices for the industry at the baseline product config-
     uration and for the industry in which the Sony product is enhanced by addition of
     the swivel screen. The results are nearly identical to the normal results (compare to
     Table 5) with the exception that the Nikon equilibrium prices are higher (consistent
     with the lower estimated own price elasticity).
        We conclude that the results of any equilibrium pricing exercise are sensitive to
     the assumptions regarding the form of the distribution of preferences. The applied
     demand literature has not yet advanced to the point of implementation of non-normal
     preferences but it is clear that this is a general point, not restricted to our study. Spe-
     cific to our objectives, however, is a concern for a mass of respondents who appear to
     exhibit very small price sensitivity. Attention must turn to the question of whether it
     is desirable to censor the sample to remove respondents who appear to be guessing at
     random. Our position is that removal of this sub-sample is reasonable and will result
     in more realistic demand estimates.

     Table 7 Changes in equilibrium prices: censored sample with a mixture of normals model

                         Sony               Canon               Nikon               Panasonic

     W/O SS              $117.66            $136.88             $247.25             $114.30
     W SS                $140.94            $135.31             $249.15             $114.26
                        $23.27             −$1.58              −$1.90              −$0.04
Case 3:17-cv-04372-CRB Document 84-3 Filed 09/18/20 Page 36 of 37




     Economic valuation of product features                                                                 455


     7 Conclusions

     Valuation of product features is an important part of the development and marketing
     of new products. We take the position that the only sensible measure of the economic
     value of a feature enhancement (either the addition of a completely new feature or the
     enhancement of an existing feature) is incremental profits. That is, we compare the
     equilibrium outcomes in a marketplace in which one of the products (corresponding
     to the focal firm) is feature enhanced with the equilibrium profits in the same mar-
     ketplace but where the focal firm’s product is not feature enhanced. This measure of
     economic value can be used to make decisions about the development of new features
     or to choose between a set of feature that could be enhanced.
        Conjoint studies can play a vital role in feature valuation provided that they are
     properly designed, analyzed, and supplemented by information on the competitive
     and cost structure of the marketplace in which the feature-enhanced product is intro-
     duced. Conjoint methods can be used to develop a demand system but require careful
     attention to the inclusion of the outside option and inclusion of the relevant competing
     brands. Proper negativity constraints must be used to restrict the price coefficients to
     negative values. The Nash equilibrium prices computed on the basis of the conjoint-
     constructed demand system are sensitive to the precision of inference with respect to
     price sensitivity. This may mean larger and more informative samples than typically
     used in conjoint applications today. Finally, equilibrium prices can be sensitive to the
     assumption of a normal distribution of preferences. In our application, we find that
     respondents who appear to be randomly guessing provide a mass of what are esti-
     mated to be price insensitive consumers. To obtain realistic equilibrium results, we
     must censor the sample to remove this small but non-neglible group. The assumption
     of a normal preference distribution obscures identification of this group.
        We illustrate our method by an application in the point and shoot digital camera
     market. We consider the addition of a swivel screen display to a point and shoot dig-
     ital camera product. We designed a fielded a conjoint survey with all of the major
     brands and other major product features. Our equilibrium computations show that the
     economic value of the swivel screen is substantial and discernible from zero and cor-
     responds to about a 35 per cent increase in firm profits. Social Surplus calculations
     which are behind WTP or equivalent measures will overstate the value of the fea-
     ture enhancement as the firm captures only a fraction of the total consumer surplus
     generated by the feature enhancement.

     Acknowledgments Rossi would like to acknowledge the Collins Chair, Anderson School of Man-
     agement, UCLA for research funding. Allenby thanks the Fisher College of Business at Ohio State
     University for generous research support. All correspondence may be addressed to the authors at the
     UCLA, Anderson School of Management, 110 Westwood Plaza, Los Angeles, CA 90095; or via e-mail at
     perossichi@gmail.com.



     References

     Allenby, G.M., Brazell, J., Howell, J., Rossi, P.E. (2014). Valuation of Patented Product Features. Journal
         of Law and Economics, forthcoming.
Case 3:17-cv-04372-CRB Document 84-3 Filed 09/18/20 Page 37 of 37




     456                                                                                    G. M. Allenby et al.


     Berry, S., Levinsohn, J., Pakes, A. (1995). Automobile prices in market equilibrium. Econometrica, 63(4),
          841–890.
     Brazell, J., Diener, C., Karniouchina, E., Moore, W., Severin, V., Uldry, P.-F. (2006). The no-choice option
          and dual response choice designs. Marketing Letters, 17(4), 255–268.
     Chintagunta, P. K., & Nair, H. (2011). Discrete-choice models of consumer demand in marketing.
          Marketing Science, 30(6), 977–996.
     Choi, S.C., & DeSarbo, W.S. (1994). A conjoint-based product designing procedure incorporating price
          competition. Journal of Product Innovation Management, 11, 451–459.
     Ding, M., Grewal, R., Liechty, J. (2005). Incentive-aligned conjoint. Journal of Marketing Research, 42(1),
          67–82.
     Dong, S., Ding, M., Huber, J. (2010). A simple mechanism to incentive-align conjoint experiments.
          International Journal of Research in Marketing, 27(25-32).
     Horsky, D., & Nelson, P. (1992). New brand positioning and pricing in an oligolopolistic market.
          Marketing Science, 11(2), 133–153.
     McFadden, D.L. (1981). In M. Intrilligator, Z. Griliches, D. L. McFadden (Eds.) Econometric models of
          probabilistic choice (pp. 1395–1457). North-Holland.
     Ofek, E., & Srinivasan, V. (2002). How much does the market value an improvement in a product attribute.
          Marketing Science, 21(4), 398–411.
     Orme, B.K. (2001). Assessing the monetary value of attribute levels with conjoint analysis. Discussion
          paper, Sawtooth Software, Inc.
     Orme, B.K. (2009). Getting started with conjoint analysis. Research Publishers, LLC.
     Petrin, A. (2002). Quantifying the benefits of new products: The case of the Minivan. Journal of Political
          Economy, 110(4), 705–729.
     Rossi, P.E. (2014). In Bayesian non- and sem-parametric methods and applications, The Econometric and
          Tinbergen Institutes Lectures. Princeton: Princeton University Press.
     Rossi, P.E., Allenby, G.M., McCulloch, R.E. (2005). Bayesian statistics and marketing. Wiley.
     Rossi, P.H., Wright, J.D., Anderson, A.B. (1983). In Handbook of survey research. New York: Academic
          Press.
     Sonnier, G., Ainslie, A., Otter, T. (2007). Heterogeneity distributions of willingness-to-pay in choice
          models. Quantitative Marketing and Economics, 5, 313–331.
     Srinivasan, V., Lovejoy, W.S., Beach, D. (1997). Integrated product design for marketability and
          manufacturing. Journal of Marketing Research, 34(1), 154–163.
     Train, K.E. (1998). Recreational demand models with taste differences over people. Land Economics,
          74(2), 230–239.
     Trajtenberg, M. (1989). The welfare analysis of product innovations, with an application to computed
          tomography scanners. Journal of Political Economy, 97(2), 444–479.
     Uldry, P., Severin, V., Diener, C. (2002). Using a Dual Response Framework in Choice Modeling. In AMA
          Advanced Research Techniques Forum.
